Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on July 21, 2022, with respect to the claim rejections under 35 U.S.C. 112 (b) and the claim rejections under 35 U.S.C. 103 as being unpatentable over Priya et al (Applied Catalysis A: General 498 (2015) 88-98)  have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
In Priya a gas phase hydrogenolysis of glycerol is carried out under atmospheric pressure (see section 2.3). Thus, Priya only allows a glycerol concentration of 20%. More particularly, Priya mentions in section 3.2.5 that the performance of the catalyst drops significantly with glycerol concentrations above 10%. Claim 25 differs from this in that the catalytic conversion of the substance mixture containing glycerol to propanols takes place in liquid phase under a pressure of between 10 and 100 bar, as amended. This allows a glycerol concentration of 50% or more and results in a much higher throughput. Further, the gas phase reaction in Priya means impurities and contaminations in the glycerin reactant would precipitate in the reaction, resulting in a further deactivation of the catalyst and a further reduction in the catalyst life span. The aqueous reaction according to the claimed invention allows the conversion of crude glycerol, thereby significantly facilitating the processing of glycerol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622